Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-15-00689-CV

   TEN THOUSAND FIVE HUNDRED SIXTY-TWO DOLLARS AND NINETY-SIX
   CENTS ($10,562.96) UNITED STATES CURRENCY AND CERTAIN PROPERTY,
                                  Appellant

                                                v.

                                    THE STATE OF TEXAS,
                                          Appellee

                    From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014-CI-14694
                         Honorable Cathleen M. Stryker, Judge Presiding

Opinion by:      Rebeca C. Martinez, Justice

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: September 28, 2016

AFFIRMED

           Lonnie Ray Hines, owner of Ten Thousand Five Hundred Sixty-Two Dollars and Ninety-

Six Cents ($10,562.96) in United States Currency (the “Currency”), appeals the trial court’s

judgment awarding the Currency to the State of Texas, as contraband subject to forfeiture under

Chapter 59 of the Code of Criminal Procedure. TEX. CODE CRIM. PROC. ANN. arts. 59.01-.14 (West

2006 & Supp. 2016). We overrule appellant’s issues on appeal, and affirm the trial court’s

judgment.
                                                                                      04-15-00689-CV


                                             ANALYSIS

       The State filed an Original Notice of Seizure and Intended Forfeiture of the Currency and

Other Certain Property against appellant on September 16, 2014. The State alleged that the

Currency and personal property were seized pursuant to a lawful search warrant and were subject

to forfeiture as contraband that was: (1) used or intended to be used in the commission of the felony

drug offense of delivering, manufacturing and/or possessing a controlled substance, to-wit: cocaine

and marijuana, and/or the felony offense of money laundering; (2) proceeds gained from

commission of such felony offenses; and/or (3) acquired with such proceeds. See TEX. CODE CRIM.

PROC. ANN. art. 59.01(2)(B)(i),(iv), (C), (D) (West Supp. 2016). A report of seizure listing the

seized currency and other property was attached to the State’s forfeiture petition in accordance

with article 59.04(b). Id. art. 59.04(b) (West Supp. 2016). The record reflects that appellant filed

an Answer and General Denial in response to the State’s Notice of Seizure and Intended Forfeiture

on September 29, 2014. Irma Hines intervened in the forfeiture suit as owner of the personal

property seized. One year later, an Agreed Final Judgment was entered awarding the Currency to

the Bexar County Criminal District Attorney’s Office, an agency of the State of Texas, and

awarding the seized personal property to Irma Hines. The agreed judgment was approved by

counsel for the State and by the attorney representing appellant and intervenor Irma Hines. The

judgment recites, “[a]ll Parties agree to waive any and all rights to appeal this Agreed Final

Judgment.” Appellant thereafter filed a pro se notice of appeal.

       Proceeding pro se on appeal, appellant argues that the State violated his right to due process

by seizing the Currency (i) without providing proper notice and (ii) without establishing a

substantial connection between the Currency and the criminal activity. See TEX. CONST. art. I,

§ 19. As pointed out by the State, appellant did not raise either of these due process complaints in

the trial court, and therefore did not preserve them for review. See TEX. R. APP. P. 33.1(a) (as a
                                                -2-
                                                                                                      04-15-00689-CV


prerequisite to presenting a complaint for appellate review, the record must show the complaint

was made to the trial court); In re L.M.I., 119 S.W.3d 707, 711 (Tex. 2003) (due process argument

must be raised in the trial court to be preserved for appellate review).

         Even if preserved, appellant’s arguments would fail on their merits. As his first issue,

appellant asserts he did not have the chance to answer because notice was never sent to him by the

government. However, as noted above, the record contains appellant’s Answer and General Denial

filed in response to the State’s forfeiture petition, which indicates appellant had notice of the

State’s seizure and intent to forfeit the Currency. As his second issue, appellant asserts there is

“no direct evidence” that the Currency was derived from or intended for use in the manufacture,

delivery, sale, or possession of a controlled substance. The record contains the seizing officer’s

sworn statement that he executed the search warrant at appellant’s residence and found appellant

in the kitchen “attempting to swallow Crack Cocaine;” seized 7.0 grams of Crack Cocaine, a digital

scale, and a loaded handgun in the kitchen; seized 90.0 grams of marijuana in a filing cabinet in

the dining room; seized another handgun and $9,917.96 cash in a safe in appellant’s bedroom; and

seized $645.00 cash from appellant’s pocket.                   The officer further averred that appellant is

unemployed, and stated that appellant receives currency and other valuable items in exchange for

narcotics. The officer’s affidavit provides sufficient evidence to support the forfeiture of the

Currency. See TEX. CODE CRIM. PROC. ANN. art. 59.05(b) (West 2006) (State’s burden in

forfeiture suit is preponderance of the evidence).

         Based on the foregoing reasons, we affirm the trial court’s judgment. 1

                                                           Rebeca C. Martinez, Justice

1
  Appellant filed a “Motion to Expand the Record” with copies of an unsigned 2011 federal tax return and an “IRS
Tax Return Transcript” for the years ending December 31, 2012 and December 31, 2013. None of these documents
appear in the clerk’s record and there is no indication they were ever filed in the trial court. Our review on appeal is
restricted to the contents of the appellate record which consists of the documents filed in the trial court and the
transcript of any hearings held in the trial court. TEX. R. APP. P. 34.1.

                                                         -3-